DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response and amendment to the claims filed on 4/1/2021 are acknowledged.  The rejections and objections made in the previous office action are withdrawn in view of the amendment to the claims.  



Statement of Reasons of Allowance

The present claims are allowable over the closest prior art, herein “Mullen”, for the following reasons:
Mullen does not suggest alone, or in combination, the claimed plastisol formulation in light of Applicants showing of unexpected results. In particular, Applicant has shown improved resistance to mineral oil, gel temperature by utilizing the claimed plastisol formulation, which is commensurate in scope with the evidence provided in Figures 1-4 as well as Tables 5 and 9.
The Examiner is unaware of prior art that reasonably suggests alone, or in combination, the claimed invention. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768